Per Curiam.
Appeals from these proceedings are allowable in the same manner as on judgments rendered by justices of the peace. Comp. L., § 6718.
The circuit court has power to hear applications to extend time for appeal, when the judge is satisfied that the party has been deprived of his appeal by causes beyond his control. In this case the party was prevented by severe sickness, which would be sufficient cause to confer jurisdiction upon the judge to exercise its power. The allowance of the appeal being discretionary, when jurisdiction exists at all, it must stand, inasmuch as such discretion is not open to review.
Motion denied.